Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62508016, filed 05/18/2017.

Claims 1-25 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Yang et al. [US 20180260957 A1, 2017-03-08], in view of Majumdar et al. [US 20170039469 A1, 2017-02-09].

With respect to claims 1, 11 and 21, Yang teaches the claims limitations of an apparatus, method and computer-readable instructions for detecting novel data, comprising:
a processor (FIG. 10. Computer 1002 contains a processor 1004, which controls the overall operation of the computer 1002 by executing computer program instructions which define such operation); and 
a discriminator of a generative adversarial network [e.g. GAN], the discriminator trained using cross- entropy loss, the discriminator trained iteratively, via the processor, with a generator of the generative adversarial network ([0021] a generative adversarial network (GAN) has recently emerged as a framework for synthetic image generation tasks. The GAN has two parts: a generator and a discriminator. The generator tries to produce a synthetic image that is close to real samples, while the discriminator attempts to distinguish between real samples and synthetic images generated by the generator… in training, the adversarial deep image-to-image network (DI2IN-AN) attempts to optimize a multi-class cross-entropy loss together with an adversarial term that aims to distinguish between the output of the DI2IN and the ground truth), the discriminator to: 
obtain first data to be classified [e.g. first segment as input]; determine probability scores for the first data, the probability scores corresponding to known classes that the discriminator has been trained to detect ([0024] a deep image-to-image network (DI2IN) for liver segmentation is pre-trained based on the training samples in a first training phase. The DI2IN is a multi-layer convolutional neural network (CNN) trained to perform liver segmentation in an input 3D medical image. FIG. 2 illustrates a deep image-to-image network (DI2IN) 200 for liver segmentation. The segmentation task performed by the DI2IN 200 is defined as the voxel-wise binary classification of an input 3D medical image. As shown in FIG. 2, the DI2IN 200 takes an entire 3D CT volume 202 as input, and outputs a probability map that indicates the probability/likelihood of voxels belonging to the liver region. It is straightforward to covert such a probability map to a binary liver segmentation mask by labeling all voxels with a probability score greater than a threshold (e.g., 0.5) as positive (in the liver region) and all voxels with a probability score less than the threshold as negative (not in the liver region). The prediction 204 output by the DI2IN 200 for a given input 3D CT volume 202 can be output as a probability map or a binary liver segmentation mask).
 
Yang does not teach:
in response to the probability scores not satisfying a threshold, classify the first data as into a novel data category; and 
in response to at least one of the probability scores satisfying the threshold, classify the first data into a classified category, the classified category associated with a highest one of the probability scores.
Majumdar teaches: 
in response to the probability scores not satisfying a threshold, classify the first data as into a novel data category [e.g. unknown class); and in response to at least one of the probability scores satisfying the threshold, classify the first data into a classified category [e.g. men/women, faces with glasses/faces without glasses, and/or long hair/short hair. For example, a classifier may have classes for detecting the faces of different women] ([0072-0076] the classifier may generate a vector of scores indicating the confidence (e.g., probability) of the sample belonging to each class. In most cases, the scores are normalized to generate a confidence for each class and a class having the highest confidence may be selected as the winning class.
A binary classifier may be specified based on a threshold for each score (e.g. probability score) of multiple scores, such as the top two scores for a sample, of an n-element score vector, where n is the number of classes. That is, in this example, a threshold may be specified for each of the top two scores. Furthermore, the sample may be classified as unknown if a score of a sample is less than the threshold for each of the top two scores. Alternatively, the sample may be classified as known if a score of a sample is greater than the threshold for the top two scores), the classified category associated with a highest one of the probability scores ([0096] the first classifier outputs a vector of scores indicating the confidence (e.g., probability) of the sample belonging to one or more classes. In conventional systems, the scores are normalized to generate a confidence for each class and a class having the highest confidence may be selected as the winning class. In one configuration, the un-normalized (e.g., raw) scores may be used to train a second classifier, such as a binary classifier. That is, the second classifier may be trained with examples of data belonging to one or more known classes and data not belonging to the one or more known classes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Yang with classifying data in response to probability score of Majumdar. Such a modification would provide probability distribution in the absence of information about the class to which each input should be categorized (Majumdar [0054]).

With respect to dependent claim 2, Yang as modified by Majumdar teaches wherein the discriminator is trained iteratively with the generator based on second data, wherein the generator is to generate novel data based on the second data using a loss function (Yang [0021] a deep image-to-image network (DI2IN) that produces liver segmentation masks from input 3D medical images acts as the generator and is trained together with a discriminator that attempts to distinguish between ground truth liver segmentation mask training samples and liver segmentation masks generated by the DI2IN from input medical images… In training, the DI2IN-AN attempts to optimize a multi-class cross-entropy loss together with an adversarial term that aims to distinguish between the output of the DI2IN and the ground truth). 

With respect to dependent claim 3, Yang as modified by Majumdar teaches wherein the generator is trained using a boundary-seeking loss function (Yang, [0027] deep supervision of the neural network is shown to achieve good boundary detection and segmentation results….With appropriate upscaling and convolution operations in these blocks, the output size channel for all of these branches matches the size of the input image. For example, as shown in FIG. 4, upscaling factors of 16, 4, and 1 are used in blocks 10, 11, and 12, respectively. By calculating the loss item l.sub.i with the same ground truth data, the supervision is enforced at the end of each branch i. In order to further utilize the results of the different branches, the final output can be determined by the convolution operations of all the branches with the leaky ReLU. During training, binary cross entropy loss is applied to each voxel of the output layers. The total loss l.sub.total to be minimized in training is the weighted combination of loss terms for all output layers, including the final output layer (i.e., the output layer of block 13) and the output layers for all the branches).

With respect to dependent claim 4, Yang as modified by Majumdar teaches wherein the generator is trained using a feature-matching loss function (Yang, [0027] with appropriate upscaling and convolution operations in these blocks, the output size channel for all of these branches matches the size of the input image. For example, as shown in FIG. 4, upscaling factors of 16, 4, and 1 are used in blocks 10, 11, and 12, respectively. By calculating the loss item l.sub.i with the same ground truth data, the supervision is enforced at the end of each branch i. In order to further utilize the results of the different branches, the final output can be determined by the convolution operations of all the branches with the leaky ReLU. During training, binary cross entropy loss is applied to each voxel of the output layers. The total loss l.sub.total to be minimized in training is the weighted combination of loss terms for all output layers, including the final output layer (i.e., the output layer of block 13) and the output layers for all the branches).

With respect to dependent claim 5, Yang as modified by Majumdar teaches wherein the generator is trained using a combined loss function based on a boundary-seeking loss function and a feature-matching loss function (Yang, [0027] the total loss l.sub.total to be minimized in training is the weighted combination of loss terms for all output layers, including the final output layer (i.e., the output layer of block 13) and the output layers for all the branches).

With respect to dependent claim 6, Yang as modified by Majumdar teaches wherein the discriminator is trained based on novel data samples generated by the generator based on training data (Yang [0021] a deep image-to-image network (DI2IN) that produces liver segmentation masks from input 3D medical images acts as the generator and is trained together with a discriminator that attempts to distinguish between ground truth liver segmentation mask training samples and liver segmentation masks generated by the DI2IN from input medical images).

With respect to dependent claim 7, Yang as modified by Majumdar teaches wherein the discriminator is to classify the first data into the novel data category in response to detecting that the first data does not correspond corresponds to a known class of data (Majumdar [0038] a classification boundary for an unknown class may be defined based on random training samples that exclude known classes and/or include synthetically generated negative class data. The negative class data may be referred to as unknown class data or unknown data).

With respect to dependent claim 8, Yang as modified by Majumdar teaches wherein the discriminator is to classify the first data as a particular class in response to detecting that the first data includes a higher probability score for the particular class than other classes (Majumdar [0096] the first classifier outputs a vector of scores indicating the confidence (e.g., probability) of the sample belonging to one or more classes. In conventional systems, the scores are normalized to generate a confidence for each class and a class having the highest confidence may be selected as the winning class. In one configuration, the un-normalized (e.g., raw) scores may be used to train a second classifier, such as a binary classifier. That is, the second classifier may be trained with examples of data belonging to one or more known classes and data not belonging to the one or more known classes).

With respect to dependent claim 9, Yang as modified by Majumdar teaches wherein the first data includes data different from training data (Majumdar [0038] a classification boundary for an unknown class may be defined based on random training samples that exclude known classes and/or include synthetically generated negative class data. The negative class data may be referred to as unknown class data or unknown data).

With respect to dependent claim 10, Yang as modified by Majumdar teaches wherein the first data includes visual data, text, speech, a genetic sequence, a biomedical signal, a marker, or any combination thereof (Majumdar [0061] input data (e.g., images, audio, video, sensor data and/or other input data).

With respect to dependent claim 12, Yang as modified by Majumdar teaches obtaining, via the discriminator, second data to be classified (;
classifying, via the discriminator, the second data as into the novel data category in response to detecting that the second data does not correspond to the known classes (Majumdar [0096] the first classifier outputs a vector of scores indicating the confidence (e.g., probability) of the sample belonging to one or more classes. In conventional systems, the scores are normalized to generate a confidence for each class and a class having the highest confidence may be selected as the winning class. In one configuration, the un-normalized (e.g., raw) scores may be used to train a second classifier, such as a binary classifier. That is, the second classifier may be trained with examples of data belonging to one or more known classes and data not belonging to the one or more known classes); and
displaying, via the processor, a list of novel data classified into the novel data category, the novel data including the second data (Majumdar [0065] the neural network may be configured by a deep neural network block 520 to cause various processing blocks of the SOC 100 to further process the image pixels with a deep neural network. The results of the deep neural network may then be thresholded 522 and passed through an exponential smoothing block 524 in the classify application 510. The smoothed results may then cause a change of the settings and/or the display of the smartphone 502).

With respect to dependent claim 13, Yang as modified by Majumdar teaches wherein the classified category is a first classified category, the method further including classifying, via the discriminator, the second data in a corresponding classification into a second classified category in response to detecting that the second data corresponds to that the second classified category (Majumdar [0049] locally connected neural networks may be well suited to problems in which the spatial location of inputs is meaningful. For instance, a network 300 designed to recognize visual features from a car-mounted camera may develop high layer neurons with different properties depending on their association with the lower versus the upper portion of the image. Neurons associated with the lower portion of the image may learn to recognize lane markings, for example, while neurons associated with the upper portion of the image may learn to recognize traffic lights, traffic signs, and the like).

With respect to dependent claim 17, Yang as modified by Majumdar teaches wherein the iterative training of the discriminator includes sending the generated novel data samples and the first data samples corresponding to one or more categories from the training data to the discriminator and adjusting a parameter of the discriminator based on an output classification from the discriminator ([0050-0051] before training, the output produced by the DCN is likely to be incorrect, and so an error may be calculated between the actual output and the target output. The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target.
To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error. This manner of adjusting the weights may be referred to as “back propagation” as it involves a “backward pass” through the neural network).

With respect to dependent claim 18, Yang as modified by Majumdar teaches wherein the discriminator is trained to classify the second data as into the novel data category in response to detecting that the second data does not correspond to classified categories of data the known classes (Majumdar [0038] a classification boundary for an unknown class may be defined based on random training samples that exclude known classes and/or include synthetically generated negative class data. The negative class data may be referred to as unknown class data or unknown data).
With respect to dependent claim 19, Yang as modified by Majumdar teaches wherein the classifying of the second data includes calculating the probability score scores corresponding to the known classes for the second data for ones of a plurality of known classes (Majumdar [0096] the first classifier outputs a vector of scores indicating the confidence (e.g., probability) of the sample belonging to one or more classes. In conventional systems, the scores are normalized to generate a confidence for each class and a class having the highest confidence may be selected as the winning class. In one configuration, the un-normalized (e.g., raw) scores may be used to train a second classifier, such as a binary classifier. That is, the second classifier may be trained with examples of data belonging to one or more known classes and data not belonging to the one or more known classes).

Regarding claims 20; the instant claims recite substantially same limitations as the above-rejected claims 8 and are therefore rejected under the same prior-art teachings.

Regarding claims 22; the instant claims recite substantially same limitations as the above-rejected claims 12 and are therefore rejected under the same prior-art teachings.
Regarding claims 14 and 23; the instant claims recite substantially same limitations as the above-rejected claims 3 and are therefore rejected under the same prior-art teachings.
Regarding claims 15 and 24; the instant claims recite substantially same limitations as the above-rejected claims 4 and are therefore rejected under the same prior-art teachings.

Regarding claims 16 and 25; the instant claims recite substantially same limitations as the above-rejected claims 5 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 01/25/2022 office action claims 1-5, 7, 9, 11-13, 17-19 and 21-22 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-25 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/25/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153